             Case 2:18-cv-00306-RK Document 19 Filed 03/13/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GREGORY PEARCE, individually and on
behalf of all others similarly situated,

                     Plaintiff,
                                                     Case No. 18-cv-00306
        v.
                                                     Hon. Robert F. Kelly
MIZUHO BANK, LTD., a Japanese financial
institution, and MARK KARPELES, an
individual,

                     Defendants.


                                  CERTIFICATE OF SERVICE

       I, Rafey S. Balabanian, hereby certify that I served copies of the Complaint (dkt. 1),

Summons, and Order Granting Alternative Service (dkt. 18) on Defendant Mark Karpeles by

causing true and accurate copies of such papers to be emailed to magicaltux@gmail.com on

March 4, 2019 and hand delivered via courier to Bevin Brennan, Pedersen & Houpt, 161 North

Clark Street, Suite 2700, Chicago, Illinois 60601 on March 5, 2019.

                                             /s/ Rafey S. Balabanian




                                                1
